Exhibit 10.10

CONFIDENTIAL

EXECUTION VERSION

ADMINISTRATIVE SERVICES AGREEMENT

This ADMINISTRATIVE SERVICES AGREEMENT (the “Agreement”) is entered into as of
this 27th day of January 2011, by and among

 

  1.

GlobeOp Financial Services LLC1, a limited liability company organized under the
laws of the State of Delaware (the “Service Provider”), and

 

  2.

KMP Futures Fund I LLC, a limited liability company organized under the laws of
the State of Delaware (the “Fund”).

WHEREAS, the Fund wishes to engage the Service Provider to perform certain
services specified in Schedule A attached hereto (“Schedule A”); and

WHEREAS, the Service Provider is willing to provide such certain services under
the terms and conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties hereby agree as follows:

 

1)

Appointment. The Fund hereby appoints the Service Provider to serve as its
administrator and to provide the services set forth in Schedule A in accordance
with the terms of this Agreement. Subject to the terms and conditions set forth
herein, the Service Provider hereby accepts such appointment.

 

2)

Nature of Services; Delivery of Information to the Service Provider.

 

  a)

Provided that the Service Provider receives all information necessary to enable
it to do so and subject to applicable law and the terms and conditions of this
Agreement, the Service Provider shall perform the duties and functions in
connection with the activities of Kenmar Preferred Investments Corp., a Delaware
corporation serving as the managing member of the Fund (the “Managing Member”),
and/or the Fund as are set forth on Schedule A.

 

  b)

The Fund hereby agrees, and covenants in the future for such time as this
Agreement is in effect, to deliver, and cause its, the Managing Member’s,
Trading Advisor’s or their, as the case may be, agents, prime brokers,
counterparts, brokers, counsel, advisors, auditors, clearing agents, and any
other similar entity or other agents (together, “Clearers and Counterparties”),
to deliver, to the Service Provider as specified by this Agreement or as
otherwise instructed and on a timely basis, all information necessary to enable
the Service Provider to perform its duties and provide the services contemplated
to be performed by the Service Provider hereunder. This obligation of the Fund
shall include, but not be limited to, (1) having the Managing Member complete
and amend, as necessary, summary valuation source and time reports (e.g.,
approved pricing sources, tolerance limits and pricing logic rules),
(2) complying with the Fund’s requirements as set forth in the Service
Provider’s Client Information Package (the “Client Package”) (e.g. documents
related to the implementation phase such as bank account opening documents and
certificates of authority) as in effect at such time (provided that any such
effective Client Package has been delivered, and is reasonably acceptable, to
the Fund), (3) providing all content and language

 

 

1 

GlobeOp, GFS and GlobeOp’s “G” logo are registered trademarks and service marks
(“GlobeOp Marks”) of GlobeOp Financial Services LLC or its affiliates
(collectively, “GlobeOp”). In addition, the website, www.globeop.com, and all
content, trademarks, service marks, trade names and logos used herein are
proprietary to GlobeOp or its licensors or agents. All other product or company
names herein are trade and/or service marks of their respective owners.



--------------------------------------------------------------------------------

 

requirements, if any, that arise based on the Fund’s or the Managing Member’s
(and/or its or their affiliates’) regulatory status which apply to reports or
other expected communications, if any, that the Service Provider will be
providing on behalf of the Fund to third parties, (4) informing of any data
retention or similar requirements, if any, that the Fund or the Managing Member
(and/or its or their affiliates) requires based on its or their regulatory
requirements that differ from the Service Provider’s Data and Back Up Policy,
and (5) having investors in the Fund deliver to the Service Provider proper
documentation, including certain signed tax forms, that are necessary for the
Service Provider to process subscriptions from and redemptions to the investors.

 

3)

Fees.

 

  a)

Services Fee. As compensation for the performance by the Service Provider of
services set forth on Schedule A after the date on which, in the case when the
Fund is an existing fund, the Managing Member commences communicating trade
information to the Service Provider (1 April 2011 with a live date of 1 May
2011) ( the “Parallel Date”) or, in the case when the Fund will be a
newly-launched funds, the Fund closes on investment moneys and commence business
(the “Launch Date”), the Fund shall pay the Service Provider by wire transfer to
the account specified by the Service Provider as set forth in clause (d) below,
a services fee equal to the sum of the applicable row and columns in the fee
table (the “Fee Table”) set forth below:

Fee Table

 

Beginning NAV (“BNAV”)

(in US Dollars(“USD”)): The BNAV being

determined as per the NAV cycle listed in

Schedule B.

  

Charge for Administrative Services

(basis points per annum):

Amount up to USD 2 billion    5 basis points     Amount greater than USD 2
billion up to USD 2.5 billion    4.5 basis points     Amount greater than USD
2.5 billion up to USD 3.0 billion    4 basis points     Amount greater than USD
3 billion    4 basis points

(or, if the Service Provider later offers additional services and the parties
hereto agree in writing that such additional services shall be offered
hereunder, the sum of such amounts plus such additional agreed fee) (the
“Services Fee”), payable monthly; provided that the Fund and all other funds
managed by the Managing Member and its affiliates shall, in the aggregate,
collectively pay the Service Provider an amount of not less than USD
83,333.33 per month (the equivalent of US$1mm per year, which is the annual
minimum) (aggregated under (i) this Agreement, (ii) the Middle/Back Office
Services Agreement between the Service Provider and the Managing Member dated on
or about the date hereof (the “Kenmar Middle/Back Agreement” and collectively
with this Agreement, the “Kenmar Agreements”), (iii) the Administrative Services
Agreements between the Service Provider and its affiliates and other funds
managed by the Managing Member and its affiliates and (iv) the Middle/Back
Office Services Agreements between the Service Provider and its affiliates and
the Managing Member and its affiliates). If such amount is below the USD
$83,333.33 per month, then the Service Provider shall promptly

 

2



--------------------------------------------------------------------------------

notify Kenmar, and request Kenmar to provide the allocation of any shortfall
amongst the funds utilizing the Service Provider during that period. The Service
Provider shall then, issue billing to the Fund for the shortfall as per the
allocation provided by Kenmar. If no shortfall exists, then the Service Provider
shall promptly notify Kenmar in writing each month as confirmation that the
relationship exceeds the minimum monthly billing of US$83,333.33.

Fees are to be charged at the Master Fund Level, and for any feeder fund or
feeder client (each, a “Feeder Fund”), no fees will be applied if the Feeder
Funds are fully invested in the Master Fund. For any Feeder Fund that invests a
portion of their NAV in any Master Fund, then the billable amount from the
Service Provider shall exclude the Feeder Funds investments in Master Funds.

For the purposes of this Agreement, the term “Feeder Fund” shall mean a fund
(e.g. segregated fund or managed account or client) investing all or a portion
of its NAV in a master fund for which the Service Provider is requested to
perform services including valuations and accounting each Business Day, NAV
closings, annual and tax audit support. The term “NAV” shall mean the higher of
(1) the Notional Fund Value (or (2) the net asset value of a Fund which is
determined based on the sum or sums of the starting net asset value of a Fund
determined as of the end of the last NAV period before such period commences,
minus any investor redemptions or investor withdrawals at or about such period,
plus any investor investments, reinvestments, deposits or other contributions at
or near the commencement of such new month, stated in US Dollars. The term
“Notional Fund Value” which is the amount designated in writing to the Trading
Advisor by the Managing Member and which the Managing Member’s or Trading
Advisor’s management fee is calculated. In the event that the Fund engages the
Service Provider to provide a registered office in the Cayman Islands (the
“Registered Office”) for the Fund, then the Fund shall pay the then-applicable
fees and charges for such Registered Office pursuant to a separate Registered
Office Services Agreement.

 

  ii)

In the event that the Fund engages the Service Provider to perform corporate
secretarial services in the Cayman Islands, then the Fund shall pay the
then-applicable fees and charges pursuant to a separate Corporate Secretarial
Services Agreement.

 

  iii)

In the event that the Fund requests that the Service Provider prepare unaudited
financial statements and supporting documentation, then the Fund shall pay the
Service Provider pursuant to the Service Provider’s then-current fee structure
for financial statements which fee structure shall be provided to the Fund at
the time of such request by the Fund.2

 

  iv)

The Service Provider shall assist with the establishment of a “subscription and
redemption account” at JPMorgan Chase on behalf of the Fund. In order for the
Service Provider to

 

 

2 

(a) Level I: If the Service Provider provides unaudited position reports,
unaudited trial balance reports and unaudited transaction reports via the
portfolio accounting system (i.e. Advent Geneva® or a successor technological
system) and all of the financial data is provided to third parties of the
Managing Member’s choice, then there shall be no cost to the Fund. (b) Level II:
If the Service Provider provides draft financial statement schedules in Excel
format for final completion by the Managing Member or a third party, then the
fees shall depend on the Fund’s structure, but is typically USD 15,000
(exclusive of applicable taxes) for a fund, including numerical calculations for
footnote disclosures, and (c) Level III: If the Service Provider provides draft
financial statements in Word format for the Managing Member’s review and
approval based on a pre-agreed template, including the main financial schedules
and numeric footnotes, then the fees shall depend on the Fund’s structure,
products, accounting complexity and reporting requirements. The fee generally
will be approximately USD 20,000 (exclusive of applicable taxes) for a fund, but
shall not include any professional formatting, typesetting or completion of any
complex narrative disclosures which would be prepared by a fund’s auditors with
the assent of the fund’s investment manager). Level IV: Upon request, the
Service Provider may provide a higher level of unaudited financial statement
reports which will generally be approximately USD 30,000 (exclusive of
applicable taxes) for a fund. In each case, the unaudited financial statements
drafted by the Service Provider are not intended to be final, and are subject to
review and finalization by the Fund and its tax auditors.

 

3



--------------------------------------------------------------------------------

 

process subscriptions and redemptions for the Fund, the Service Provider
operates a lead bank account at JPMorgan Chase to accept incoming funds.
Interest shall not accrue to the Fund or the Managing Member until the funds
pass through the anti-money laundering checks and are wired to the Fund’s
accounts.

 

  b)

Payment of Services Fee. The Services Fee shall be paid by the tenth
(10th) calendar day following receipt of the relevant invoice (or, if such day
is not a day on which commercial banks are open for business in New York, New
York and the Cayman Islands, with holidays and weekends excepted (a “Business
Day”), on the next succeeding Business Day).

 

  c)

Payment of the Initial Services Fee; Partial Monthly Period. The initial
Services Fee shall be due on the tenth (10th) calendar day following the
Parallel Date or the Launch Date, as the case may be (or, if such day is not a
Business Day, on the next succeeding Business Day). To the extent the initial
Services Fee is payable for any partial month such as due to a partial month for
the initial monthly period, the amount of such fee payable shall be reduced pro
rata based on the actual number of days.

 

  d)

Payment. The Fund shall pay the Service Provider when due all fees,
reimbursements or other amounts, including any applicable sales tax and a wire
preparation and execution fee of USD 60 per wire in excess of 200 wires with
respect to payment of investor redemptions per contract year, due hereunder by
wire transfer of freely transferable US Dollars to the account that an
authorized officer of the Service Provider has most recently conveyed to the
relevant party in writing, which initially shall be the following accounts:

 

Bank:

  

Citibank, N.A.

  

1040 Boston Post Road

  

Rye, NY 10580

ABA:

  

021-000-089

A/C:

  

GlobeOp Financial Services LLC

A/C#:

  

114-88486.

 

  e)

Withholdings. Any and all payments made to the Service Provider hereunder shall
be made free and clear of, and without deduction for, any and all present and
future taxes, levies, charges, setoffs, counterclaims, netting, or withholdings,
and the Service Provider shall provide the Fund a completed Form W-8ECI.

 

4)

Agents. A portion of the services provided hereunder may be performed for the
Service Provider by agents selected by the Service Provider; provided that any
such agents are selected in good faith and with reasonable care. No such
delegation by the Service Provider shall relieve the Service Provider of any of
its obligations under this Agreement. With respect to any activities performed
by an agent for the Service Provider in connection with services provided under
Schedule A of this Agreement, the Fund will be provided the rights under this
Agreement as to such agent as if such agent were the Service Provider. The
Service Provider shall provide the Fund with written notice prior to the use of
any agents and shall obtain the Fund’s prior written consent prior to the use of
any agents that represent a material change from the Service Provider’s
operations, which consent shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, the Service Provider shall not
appoint any agents to perform the services relating to compliance with AML Laws,
Regulations and Policies (defined below) applicable to it without the prior
written consent of the Offshore Fund, which shall not be unreasonably withheld
or delayed in the event that the proposed agent is a regulated financial
services provider in a jurisdiction specified in Schedule 3 of the Money
Laundering Regulations (as amended) of the Cayman Islands.

 

4



--------------------------------------------------------------------------------

5)

Expenses and Additional Services.

 

  a)

General. The Service Provider shall be responsible for retaining, supervising
and discharging, and paying the fees, charges and expenses of, its employees and
agents (including, without limitation, accountants and attorneys) engaged by the
Service Provider to perform any of the services set forth on Schedule A. If
(1) the Service Provider and the Fund mutually agree that it is necessary or
appropriate for the Service Provider to provide a service that is not listed on
Schedule A, (2) the Service Provider is willing to provide such additional
service directly or by an agent, and (3) the parties agree to a mutually
acceptable increase to the Services Fee for such service and amend Section 3(a)
and the Schedule A to reflect such terms, then the Fund shall promptly commence
paying the increased Services Fee. In addition, the Fund shall reimburse the
Service Provider for any reasonable, documented out-of-pocket expenses or costs
incurred by the Service Provider on behalf of (or attributable to) the Fund and
the Managing Member, provided that a reimbursable expense will be charged to the
Fund only if it had been pre-approved with the written approval of the Fund or
the Managing Member. The Service Provider acknowledges and agrees that the Fund
shall not be responsible to reimburse expenses or costs arising from ordinary
overhead and similar internal expenses (including, without limitation, expenses
associated with salaries, rent and ordinary equipment not described in
(b) below) incurred by the Service Provider.

 

  b)

Technology and Infrastructure. With respect to communication links, software,
and non-Service Provider-produced data and software, the Fund hereby
understands, agrees and acknowledges that the Service Provider shall have no
liabilities whatsoever to the Fund as to or arising from such communication
links, software or data (e.g. Reuters data, exchange data, telephone and
internet service providers). The Service Provider makes no warranties or
representations as to the accuracy, timeliness, completeness or use for such
links, software or data, or as to their continued service or availability.

 

  c)

Services to be Provided Hereunder. Schedule A identifies the services to be
provided hereunder. It is expressly agreed that the duties of the Service
Provider and the services to be provided by the Service Provider are limited to
those duties and services specifically set forth on Schedule A (as such may be
amended in writing by mutual agreement at any time hereafter) and that the
Service Provider has no other duties (including but not limited to fiduciary or
other similar duties) to the Fund. The Fund agrees and covenants that any and
all of its communications with other persons (legal or natural) will not
describe the Service Provider’s services and duties in any way that is likely to
be misleading.

 

  d)

Corrections. The Fund, as well as any applicable agents or beneficiaries
thereof, hereby agree to use reasonable efforts upon receipt of reports or other
communications to identify errors that it is or they are in a position to
identify and to promptly identify any such errors to the Service Provider.

 

  e)

Expense Invoices. All written invoices for reimbursable expenses, that have been
pre-approved with the written approval of the Fund or the Managing Member
,incurred by the Service Provider (including the fees, charges and expenses of
all independent agents) shall be submitted to the Fund on a monthly basis after
ascertained and the Fund shall be required to pay by wire transfer, to the
account specified by the Service Provider, all such sums owing within ten
(10) calendar days after the date such invoice is received; provided, however,
that if the Service Provider does not receive payment of all such sums owing by
the date due, the Service Provider shall be entitled to receive interest on the
unpaid balance of such sums as set forth in Section 6(d) below.

 

5



--------------------------------------------------------------------------------

6)

Term and Termination.

 

  a)

Term. The term of this Agreement shall commence on the date hereof and shall
terminate on December 31, 2012, in the absence of a termination earlier pursuant
to the subsections below, provided that on such date and on each one-year
anniversary thereof this Agreement shall automatically renew unless the Fund
provides the Service Provider written notice of termination at least sixty
(60) calendar days’ prior to such date with effect for such date. If due to
changes in applicable law it becomes unlawful (as evidenced by an opinion of
outside legal counsel, a copy of which shall be provided to the Fund) for the
Service Provider to carry out one or more of the services and the Service
Provider reasonably determines that compliance with such new law could have a
material adverse effect (economic, legal, reputational or otherwise) on the
Service Provider, then the Service Provider shall be able to remove, in its sole
discretion, any such services from Schedule A by providing notice thereof to the
Fund and the Service Provider shall reduce the Monthly Services Fee accordingly.

 

  b)

Termination by the Fund. The Fund may, in its sole discretion, terminate this
Agreement as at the close of business on any Business Day upon at least sixty
(60) calendar days’ prior written notice to the Service Provider. In the event
that this Agreement is terminated by the Fund for any reason during the first
twelve (12) months of the initial term of this Agreement other than material
breach by the Service Provider, then the Fund must pay, in equal monthly
instalments, the greater of (A) the remaining outstanding balance of the annual
minimum services fee (that is the sum of the minimum Monthly Services Fee that
would be due and payable on a monthly basis through the first twelve (12) months
of the initial term of this Agreement) and (B) the Monthly Services Fee, based
on the most recently published NAV, that would be due and payable for the
following sixty (60) calendar days. Following the completion of the final
calculation of the month-end NAV, the service fees applicable to the final sixty
(60) calendar days period shall be compared to the payments made for such
period. If payments were made in excess of the applicable amount, the Service
Provider shall refund such balance. If, instead, there is a remaining balance of
service fees owed for that period, the Fund shall pay that amount in full. In
the event that this Agreement is terminated by the Fund for any reason following
the first twelve (12) months of the initial term of this Agreement other than
material breach by the Service Provider, then the Fund shall pay the Services
Fees, based on the most recently published NAV, that would be due and payable
for the following sixty (60) calendar days. For the avoidance of doubt, the
Service Provider shall not publish investor statements or provide audit or tax
support until such payment of estimated amount is received.

In addition, the Fund may terminate this Agreement at any time by five (5) days
prior written notice to the Service Provider, if:

 

  i)

The Service Provider materially breaches this Agreement and does not cure such
breach within thirty (30) days after its receipt of notice thereof;

 

  ii)

The Service Provider (i) goes into liquidation, (ii) becomes bankrupt, (iii) has
a receiver appointed over its assets, (iv) is unable to pay its debts as they
fall due, (v) commences negotiations with its creditors with a view toward
adjustments or rescheduling of its indebtedness or (vi) makes a general
assignment of its assets for the benefit of its creditors; or

 

  iii)

The Service Provider takes any corporate or company action or legal proceedings
are instituted for the winding-up or dissolution of either of GFSCL or GFSLLC.

 

6



--------------------------------------------------------------------------------

  c)

Termination by the Service Provider. The Service Provider may, in its sole
discretion, terminate this Agreement as at the close of business on any Business
Day upon at least one hundred and eighty (180) calendar days’ prior written
notice to the Fund; provided, however, that such notice period may be reduced
with the written consent of the Fund. Notwithstanding the foregoing, if it is
determined by the Service Provider that the Fund (i) is in material breach of
this Agreement (including, but not limited to for nonpayment pursuant to
(d) below) and has failed to cure such breach within thirty (30) calendar days
of being requested to remedy it or made a material misrepresentation hereunder,
or (ii) is performing or has performed an illegal act, based on the Service
Provider’s obtaining an opinion of outside legal counsel assessing the legality
of such act or contemplated act a copy of which shall be provided to the Fund
(which opinion shall be deemed determinative for the purpose of this provision),
then in each case the Service Provider shall have the right, in its sole
discretion, to terminate this Agreement upon at least five (5) calendar days’
prior written notice to the Fund.

 

  d)

Termination By Service Provider For Failure To Pay Monthly Services Fee or Other
Amounts Due Hereunder or For Cause. If the Fund fails to pay any installment of
the Monthly Services Fee or any other amount due to Service Provider hereunder,
including reimbursements, for a period of three (3) calendar days after such
amount is due (i.e., 3 calendar days following the due date, which is 10
calendar days from the date of receipt of the invoice), the Service Provider
may, in its sole discretion, terminate this Agreement as of the close of
business on any Business Day upon at least five (5) calendar days’ prior written
notice to the Fund, in addition to the prior invoice notification (which such
notice shall be the same and not in addition to any 5-day notice identified in
Section 6(c) above). In addition, if the Service Provider does not receive
payment of all of the Monthly Services Fee by the date due, the Service Provider
shall be entitled to receive interest on the unpaid balance of such Monthly
Services Fee based on the then prevailing Federal Funds Rate (as defined below)
plus two per centum (2%) compounded daily from the date such payment was due
until such payment is received by the Service Provider, in addition to its
ability to act under this Section 6(d); provided, however, that this sentence
shall have no applicability and be of no further effect the event of any
termination of this Agreement pursuant to Section 6(b)(1). For purposes of this
Agreement, the “Federal Funds Rate” shall mean a fluctuating interest rate equal
to the weighted average of the rate on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
succeeding Business Day) by the Federal Reserve Bank of New York, if such rate
is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Service Provider
from three Federal Funds brokers of recognized standing selected by it. Also,
the Service Provider may in its sole discretion terminate this Agreement for
cause upon not less than five (5) calendar days’ notice if the Service Provider
notes its material disagreement with one or more of the Managing Member’s
valuation marks or other activities (e.g. fraudulent or illegal) of which the
Service Provider is aware, has the necessary information to conclude that such
valuation mark is both incorrect and has a material effect on the Fund’s
valuations, informs the Fund and the Managing Member of its disagreement and,
provides the Fund and the Managing Member in writing with the information upon
which it has based its conclusion, after doing so has not received a
satisfactory response from the Fund or the Managing Member and, to the extent
practicable, has advised and consulted with the relevant auditor.

 

  e)

Payments Upon Termination.

 

  i)

Termination by Either Party. If this Agreement is terminated pursuant to
Section 6(b), 6(c) or 6(d) hereof, upon the effective date of any such
termination, the Fund shall pay the Service

 

7



--------------------------------------------------------------------------------

 

Provider by wire transfer, to an account specified by the Service Provider, all
fees and expenses, if any, owed to the Service Provider up to and including the
date of termination.

 

  ii)

Transfer of Books and Records. As soon as reasonably practicable following the
termination of its appointment becoming effective, the Service Provider shall,
as directed by the Fund, transfer all books and records as are in its possession
or control with respect to the Fund, or copies of such information to the extent
that it should retain information pursuant to its Data and Back Up Policy and/or
other relevant policies, to any replacement service provider or to such other
person as the Fund may request.

 

  f)

Cooperation with Transfer. Upon expiration or termination of this Agreement, the
Service Provider shall use its best efforts to cooperate with the Fund in the
transfer of the Service Provider’s obligations hereunder to the Fund or its
designee.

 

7)

Non-Exclusivity and Related Activities. The nature of the duties of the Service
Provider hereunder shall not preclude the Service Provider from providing
services of a comparable or different nature to any other client. Furthermore,
nothing herein contained shall prevent the Service Provider or any of its
affiliates from contracting or entering into any custodial, financial, banking,
technological, or brokerage or other arrangement or transaction with the Fund,
with any of their competitors, agents, clearers, prime brokers, or counterparts,
or any shareholder or beneficiary thereof or any company or entity any of whose
securities are held by or for the account of any of the foregoing or from being
interested in any such transactions. Also, the Fund hereby understands that the
Service Provider may have relationships with providers of technology, data or
other services to the Fund and the Service Provider may receive economic and/or
other benefits in connection with the Fund’s activities, including but not
limited to their use of technological, communications or other services.

 

8)

Non-Solicitation. No party shall solicit for employment any of the other
parties’ Employees with whom it has had contact during the term of this
Agreement without the prior written authorization of the affected party, as
applicable. If a party hires any such Employee, without such authorization, said
party shall pay the affected party, an amount equal to such Employee’s total
first year compensation at the hiring party. “Employee” means any person then
employed a party or who has been employed by a party during the immediately
prior 180 days.

 

9)

Publicity.

 

  a)

Neither the Service Provider nor the Fund shall distribute any publicity,
including press releases, regarding the nature of this Agreement without
receiving the prior written approval of the other. Unless directed otherwise in
writing, the Service Provider shall be permitted to refer to the Fund as a
current or past client.

 

  b)

Notwithstanding the foregoing, the Service Provider acknowledges and agrees that
the Fund and the Managing Member are subject to various laws, rules and
regulations. The Service Provider agrees that the Fund and the Managing Member
may make disclosures required by such laws, rules and regulations as it deems
appropriate under the circumstances.

 

10)

Representations, Warranties and Covenants of the Service Provider.

 

  a)

Each of the Service Providers represents, warrants and covenants to the Fund
that:

 

  i)

it is duly organized and validly existing under the laws of the jurisdiction of
its organization and is in good standing thereunder;

 

8



--------------------------------------------------------------------------------

  ii)

it, and its signatories, have the requisite power and authority to enter into,
deliver and perform its obligations under this Agreement;

 

  iii)

it will not by entering into this Agreement (A) be required to take any action
contrary to its constitutional documents or any applicable statute, law or
regulation of any jurisdiction which would materially limit or materially
adversely affect its ability to perform its duties under this Agreement or
(B) breach or cause to be breached any undertaking, agreement, contract,
statute, rule or regulation to which it is a party or by which it is bound which
would materially limit or materially adversely affect its ability to perform its
duties under this Agreement;

 

  iv)

this is a valid and legally binding agreement enforceable against it in
accordance with its terms subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing;

 

  v)

to the extent applicable, it will maintain in full force and effect all material
registrations, licenses or consents of any governmental entity or other
authority that may be required in connection with its activities and will comply
in all material respects with all applicable laws, regulations and orders to
which it may be subject;

 

  vi)

maintains anti-money laundering policies and procedures that comply with
applicable federal anti-money laundering regulations, as well as the applicable
anti-money laundering laws, rules and regulations of the laws of the Cayman
Islands (“AML Laws, Regulations and Policies”), which AML Laws, Regulations and
Policies include policies and procedures to verify the identity of prospective
subscribers and internal control procedures that require the Service Provider to
develop, maintain, assess and test anti-money laundering compliance systems and
controls and report suspicious activity (“Internal Controls”);

 

  vii)

maintains privacy policies and procedures that comply with applicable laws,
rules and regulations;

 

  viii)

maintains a business continuity/disaster plan that is designed to permit the
Service Provider to provide the services described in Schedule A in the event of
any full or partial disaster and shall provide to the Fund and the Managing
Member the executive summary of its most recent business continuity/disaster
recovery plan, anti-money laundering policies and procedures, and privacy
policies and procedures, and shall provide the Fund and the Managing Member any
updates or amendments thereto;

 

  ix)

it shall during the term of this Agreement continue to comply with the AML Laws,
Regulations and Policies and the Service Provider’s anti-money laundering,
privacy and business continuity/disaster recovery policies and procedures and
shall, upon the Fund’s request provide to the Fund and the Managing Member
annual certifications regarding its anti-money laundering, privacy and business
continuity/disaster recovery policies and procedures and the Service Provider’s
compliance therewith;

 

  x)

it shall provide the Fund or its authorized agents with reasonable access to
non-confidential information which it may require to satisfy themselves of the
reliability of the Service Provider’s systems and procedures to ensure
compliance by the Fund with the AML Laws, Regulations and Policies. The Service
Provider shall also respond promptly to any other

 

9



--------------------------------------------------------------------------------

 

reasonable requests for information that the Fund may make in order to fulfill
the Fund’s obligations to monitor the performance by the Service Provider of the
services described in Schedule A;

 

  xi)

it shall promptly deliver to the Fund and the Managing Member, to the extent
permitted by applicable law, notice of any AML Laws, Regulations and Policies
violation, suspicious activity, suspicious activity investigation or filed
suspicious activity report that relates to any prospective investor in the Fund;

 

  xii)

it shall cooperate with the Fund and the Managing Member and deliver information
reasonably requested by them, to the extent permitted by law, concerning
investors that purchased interests in, or shares of, the Fund necessary for the
Fund and the Managing Member to comply with AML Laws, Regulations and Policies;
and

 

  xiii)

it shall comply with the SAS 70, or its successor, provisions set forth on
Schedule B attached hereto.

 

  b)

Such representations, warranties and covenants shall continue during the term of
this Agreement and if, at any time, any event has occurred which would make any
of the foregoing representations or warranties not true, the Service Provider
shall notify the Fund in writing.

 

11)

Representations and Warranties of the Fund.

 

  a)

The Fund represents and warrants to the Service Provider that:

 

  i)

it is duly organized and validly existing under the laws of the jurisdiction of
its organization and is in good standing thereunder;

 

  ii)

it, and its signatories, have the requisite power and authority to enter into,
deliver and perform its obligations under this Agreement;

 

  iii)

it will not by entering into this Agreement (A) be required to take any action
contrary to its constitutional documents or any applicable statute, law or
regulation of any jurisdiction which would materially limit or materially
adversely affect its ability to perform its duties under this Agreement or
(B) breach or cause to be breached any undertaking, agreement, contract,
statute, rule or regulation to which it is a party or by which it is bound which
would materially limit or materially adversely affect its ability to perform its
duties under this Agreement;

 

  iv)

this is a valid and legally binding agreement enforceable against it in
accordance with its terms subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing;

 

  v)

with respect to all of its transactional and related activities, the relevant
party(ies) is authorized to enter into such transactions on its behalf or on
behalf of the relevant party and (a) it has made its own independent decisions
to enter into and negotiate the terms of such transactions and as to whether
such transactions are appropriate or proper for it based upon its own judgment
and upon advice from such advisers as it has deemed necessary, it being
understood that no communication (written or oral) received from the Service
Provider shall

 

10



--------------------------------------------------------------------------------

 

be deemed to be advice, assurance or guarantees as to the investment performance
or results with respect to any transactions; (b) it is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of such transactions, and it is also capable of assuming, and assumes, the
risks of such transactions, and (c) the Service Provider is not acting as a
fiduciary for or an adviser to it in respect of such transactions or any of its
other activities; and

 

  vi)

to the extent applicable, it will maintain in full force and effect all
registrations, licenses or consents of any governmental entity or other
authority that may be required in connection with its activities and will comply
in all material respects with all applicable laws, regulations and orders to
which it may be subject.

 

  b)

Such representations and warranties shall continue during the term of this
Agreement and if, at any time, any event has occurred which would make any of
the foregoing representations or warranties not true, the relevant Fund shall
notify the Service Provider in writing.

 

12)

Independent Contractor; Data.

 

  a)

The Service Provider shall for all purposes herein be deemed to be an
independent contractor with respect to the Fund. The Fund hereby understands,
agrees and acknowledges that in no event shall the Service Provider be deemed to
be a general agent, partner or joint venture partner of the Fund or responsible
for any of the Fund’s actions, activities or omissions, whether from a risk
management, disclosure, compliance, trade allocation, or other perspective.
Moreover, the Service Provider acknowledges and agrees that any data provided to
the Service Provider by the Fund, the Managing Member or a third party on their
behalf shall be owned by and be the property of the Fund or Managing Member, as
the case may be. The Fund acknowledges and agrees that the form of any report
produced by the Service Provider’s (or affiliate’s) activities (exclusive of any
Fund Data (as defined herein)), and any arrangement, compilation or by-product
of such reports, is owned by and the property of the Service Provider (or such
affiliate), it being agreed that the Service Provider (or such affiliate) shall
not use or publish the data or reports prepared for the Fund or the Managing
Member without obtaining the Fund’s consent. The Fund hereby gives such consent
to the Service Provider’s use and storage of the data and reports in the
ordinary course of its business relating to the Fund. The Service Provider shall
grant the Fund a non-exclusive irrevocable internal use license to use and to
store the Service Provider’s reports relating to the Fund’s ordinary course of
business without incurring any royalties or additional fees for such license and
subject to the confidentiality provisions set forth under Section 15 herein.

 

  b)

All Fund Data (defined below) shall remain the property of the Fund. The Fund
Data shall not be (i) used by the Service Provider other than in connection with
providing the services contemplated by this Agreement, (ii) disclosed, sold,
assigned, leased or otherwise provided to third parties by the Service Provider,
or (iii) commercially exploited by or on behalf of the Service Provider, its
employees or agents. The foregoing shall also not prohibit Service Provider from
using the Fund Data in tracking and reporting on its customers generally or
making public statements about such subjects as its business or industry,
provided that neither Managing Member nor the Fund are named in such public
statements without their prior written consent. At the Fund’s expense, the
Service Provider shall upon written request, promptly return to the Fund, in the
format and on the media in use as of the date of request, all, or any requested
portion of, the Fund Data; however, the Service Provider may maintain archival
copies of any Fund Data, which shall be used by the Service Provider solely for
back-up,

 

11



--------------------------------------------------------------------------------

 

archival, audit, enforcement of contractual rights, or in connection with
fulfilling legal or regulatory obligations. The Service Provider performs data
backup in accordance with its then-current policies during the term of this
Agreement. The Service Provider shall not disclose or use any Fund Data except
for the purposes detailed above and in the course of carrying out its
obligations under this Agreement. The Service Provider shall not disclose the
Fund Data to its third party service providers without the consent of the Fund.
For clarity, disclosure to Service Provider affiliates in connection with the
performance of services under this Agreement is expressly permitted. The Service
Provider shall ensure that each person or entity to whom or to which the Service
Provider may disclose the Fund Data in connection with the Service Provider’s
performance of its obligations under this Agreement shall, prior to any such
disclosure of information, agree to use or disclosure restrictions sufficient
for carrying out the Service Provider’s obligations under this Agreement. The
Service Provider shall maintain commercially reasonable information security
measures to protect the Fund Data from unauthorized disclosure or use. The
Service Provider shall maintain and enforce at all of its locations where the
Fund Data is received, accessed, stored, processed, or transmitted, security
procedures that provide reasonable security designed to prevent infiltration of
or unauthorized access to any and all systems, databases and networks which
receive, access, store, process or transmit the Fund Data, including
firewall-based protections, virus testing and scanning, intrusion protection and
access control with appropriate password and other authentication protections.

“Fund Data” means all data of the Fund provided to the Service Provider by the
Fund or any service provider thereof including, but not limited to, data related
to securities trades and other transaction data, investment returns, issue
descriptive data, market data and the like, and all output and derivatives
thereof. For purposes of clarification, “Fund Data” shall include any
information received by the Service Provider from (1) the Fund’s clearing broker
or Trading Advisor’s(s), (2) the managed accounts or other vehicles in which the
Fund invests, or (3) any administrator or clearing broker for such managed
accounts or other vehicles.

 

13)

Liability and Indemnification.

 

  a)

Unless the relevant action or omission giving rise to a claim is found by a
final determination of an arbitrator, mediator or court of competent
jurisdiction, as the case may be, to have resulted primarily from the fraud,
gross negligence or willful misconduct of an Indemnified Party (as defined
below) in connection with the performance of its duties and obligations under
this Agreement, none of the Service Provider, its officers, directors, members,
shareholders, employees, affiliates or agents, or any of their successors and
assigns, (each an “Indemnified Party”) shall be liable to the Fund, or any of
their officers, directors, investors, beneficiaries or employees, or any of
their respective successors or assigns, under this Agreement or otherwise for
any action taken or omitted by any of them in connection with this Agreement or
the business and affairs of the Fund. In addition, the parties hereby agree that
neither shall be liable to the other for any amount pertaining to a circumstance
arising during the parallel or pre-launch period.

 

  b)

In any event the Indemnified Party’s total liability arising in contract, tort
(including but not limited to gross negligence), misrepresentation, restitution
or otherwise arising in connection with the performance of this Agreement shall
be limited to the greater of: (i) the price paid under the Monthly Services Fee
under all Services Agreements that the Service Provider has with the Managing
Member, its affiliates under common control and the funds they manage (including
the Fund), for the five (5) years prior to the resolution of any dispute or
termination of this Agreement, whichever is the greater; or (ii) USD Five
Million.

 

12



--------------------------------------------------------------------------------

  c)

Except with respect to the indemnification obligations set forth below, neither
the Fund, on the one hand, nor the Service Provider, on the other, shall have
any liability to the other for consequential, exemplary, special, incidental or
punitive damages incurred in connection with any claim arising out of or
relating to this Agreement including but not limited to loss of business or lost
profits.

 

  d)

Unless the action or omission by an Indemnified Party is found by a final
determination of an arbitrator, mediator or court of competent jurisdiction, as
the case may be, to have resulted primarily from the fraud, gross negligence or
willful misconduct of an Indemnified Party in connection with the performance of
its duties and obligations under this Agreement, the Fund shall promptly
indemnify and hold harmless all Indemnified Parties from and against any and all
losses, claims, judgments, liabilities, costs, expenses (including, without
limitation, reasonable legal fees and expenses) and amounts paid in settlement
(provided such settlement was approved in writing by the Fund, which approval
shall not be unreasonably withheld or delayed) of any claims arising out of, or
in connection with, any action taken or omitted by any Indemnified Party in
connection with this Agreement or the business, actions and affairs of the Fund
and/or arising out of, or in connection, with any delay or failure by the Fund
to perform its obligations hereunder on a timely basis. In addition, the parties
hereby also agree and acknowledge that the Service Provider and its agents and
affiliates shall be held harmless and fully indemnified from and against any and
all losses, claims, judgments, liabilities, costs, expenses (including, without
limitation, reasonable legal fees and expenses) and amounts paid in settlement
by the other party(ies) hereto resulting from if the Fund or the Managing
Member, or any of their agents, knowingly provided the Service Provider any
information known by such provider to be false or untrue.

 

  e)

Each Indemnified Party shall be entitled to rely on the advice of the Managing
Member’s or the Fund’s legal counsel, accountants and/or other experts or
professional advisors, and any act or omission of such Indemnified Party acting
in reliance upon such advice will in no event subject him, her, or it to
liability to the Fund, or its shareholders, or any of their employees, or their
respective successors or assigns under the Agreement.

 

  f)

With respect to any claim or action for which indemnification will be sought by
an Indemnified Party, such Indemnified Party will promptly, after knowledge of
such claim, notify the Fund in writing in as much detail as possible as to the
existence and nature of the claim, but the failure to so notify shall not
relieve the Fund from any liability that it may otherwise have to such
Indemnified Party except to the extent that the Fund is materially prejudiced or
forfeit any substantive rights or defenses as a result of such failure. The Fund
will be entitled to participate in such claim and, to the extent desired, to
assume the defense thereof (except for claims deemed by the Indemnified Party to
have the potential to affect the reputation of Indemnified Party), with counsel
of its choice, provided that the Indemnified Party may participate in (but not
control) such defense. If the Fund does assume the defense of any claim, the
Indemnified Party will have the right to undertake the defense of such claim, by
counsel or other representatives of its own choosing, on behalf of and for the
account and risk of the Fund (subject to the right of the Fund to assume the
defense of such claim at any time prior to settlement, compromise or final
determination thereof).

 

  g)

Consent. The Indemnified Party shall not consent to the entry of any judgment or
enter into any settlement of any claim that might give rise to liability of the
Fund without the Fund’s written consent, which will not be reasonably withheld,
delayed or conditioned. If the Fund elects to settle any such claim solely by
the payment of monetary damages, and the Indemnified Party refuses to consent to
such compromise or settlement, then the liability of the Fund to the

 

13



--------------------------------------------------------------------------------

 

Indemnified Party will be limited, (except for claims deemed by the Indemnified
Party to have the potential to affect the reputation of Indemnified Party), to
the amount offered as monetary damages by the Fund in such compromise or
settlement.

 

  h)

After any final judgment or award shall have been rendered by a tribunal,
administrative agency or court of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or the parties to the dispute shall (subject to the terms of this
Agreement) have arrived at a mutually-binding agreement with respect to each
separate matter subject to indemnity hereunder, the Indemnified Party shall
forward to the Fund notice of any sums due and owing it pursuant to this
Agreement with respect to such matter and the Fund shall be required to pay all
sums owed by it to the Indemnified Party within ten (10) Business Days after the
date of such notice.

 

14)

Books and Records; On-site Visits.

 

  a)

The Service Provider shall make and keep the following books and records of the
Fund:

 

  i)

An itemized daily record of each Investment transaction of the Fund, showing the
transaction date, quantity, Investment, and, as applicable, price or premium,
delivery month or expiration date, whether a put or a call, strike price,
underlying contract for future delivery or underlying physical, the futures
commission merchant carrying the account and the introducing broker, if any,
whether the commodity interest was purchased, sold, exercised, or expired, the
gain or loss realized, and any commission or give-up fee. “Investments” means
any financial instruments traded by the Fund or an investment fund or a managed
account in which the Fund is invested or any investment manager for any of the
foregoing, including but not limited to securities, indices, commodities,
futures contracts, forward contracts, foreign exchange commitments, swap
contracts, spot (cash) commodities and other items, options on any of the
foregoing, and any rights pertaining to the foregoing contracts, instruments or
investments throughout the world.

 

  ii)

A journal of original entry or other equivalent record showing all receipts and
disbursements of money, securities and other property.

 

  iii)

A subsidiary ledger or other equivalent record for each member or shareholder of
the Fund showing the member’s or shareholder’s name and address and all funds,
securities and other property that the Fund received from or distributed to the
member or shareholder.

 

  iv)

Adjusting entries and any other records of original entry or their equivalent
forming the basis of entries in any ledger.

 

  v)

A general ledger or other equivalent record containing details of all asset,
liability, capital, income and expense accounts.

 

  vi)

Cancelled checks, bank statements, journals, ledgers, invoices, computer
generated records, and all other records, data and memoranda prepared or
received in connection with the operation of the Fund.

 

  b)

The Service Provider shall maintain the books and records set forth in
Section 14(a) above at Services Provider’s Harrison facility located at 1 South
Road, Harrison NY 10528.

 

14



--------------------------------------------------------------------------------

The Service Provider shall notify the Managing Member immediately if it changes
the location at which any of the books and records set forth in Section 14(a)
above are maintained.

 

  c)

In the event of a request to the Fund or the Managing Member by the Commodity
Futures Trading Commission (“CFTC”), National Futures Association (“NFA”),
United States Department of Justice, Securities and Exchange Commission (“SEC”),
Financial Industry Regulatory Authority (“FINRA”) or any other agency authorized
to review any of the books and records specified in Section 14(a) above in
accordance with the Commodities Exchange Act (“CEA”), the Advisers Act, and CFTC
and SEC regulations or other applicable law, the Service Provider shall, within
one (1) Business Day following receipt of a written request from the Managing
Member, provide the originals of any of the books and records set forth
Section 14(a) above to the Managing Member at the Managing Member’s main office.
The Service Provider shall make available the books and records set forth in
Section 14(a) above to:

 

  i)

representatives of the CFTC, NFA, United States Department of Justice, SEC,
FINRA or any other agency authorized to review any such books and records in
accordance with the CEA, the Advisers Act, and CFTC and SEC regulations or other
applicable law for inspection and copying during normal business hours and, upon
request of any of the foregoing, copies must be sent by mail within one
(1) Business Day; and

 

  ii)

members or shareholders in the Fund for inspection and copying during normal
business hours and, upon request, copies must be sent by mail to any member or
shareholder within five (5) Business Days, provided that such request is made in
accordance with, and subject to, the terms of the Fund’s limited liability
company operating agreement or articles of association, as the case may be, as
determined by the Managing Member, including without limitation that
(i) reasonable reproduction and distribution costs are paid by such member, and
(ii) the request is for a purpose reasonably related to the Fund’s business
and/or the member’s interest in the Fund (as determined by the Managing Member).

 

  d)

The Service Provider shall notify, to the extent permitted by applicable law,
the Fund and the Managing Member immediately in writing in the event that the
Service Provider receives a request pursuant to Section 14(c) above, and shall
provide the Fund and the Managing Member with (i) a written description of the
books and records reviewed and (ii) copies of all documents reviewed or provided
to such persons.

 

  e)

The Service Provider shall maintain all of the books and records set forth in
Section 14(a) above for a period of at least seven (7) years after termination
of this Agreement. Upon request by the Fund, the Service Provider shall deliver
copies of such documents to duly-appointed successors to the Service Provider
upon termination of this Agreement.

 

  f)

The Service Provider agrees that each of the Fund and the Managing Member shall
have the right, upon submitting reasonable advance written notice to the Service
Provider, to review or allow its agent to review during normal business hours
the books and records set forth in Section 14(a) above; provided that such
review shall be limited in access and scope to avoid exposure to any
confidential information relating to the Service Provider or its other clients;
and provided further that such review shall not limit the reasonable access of
the Fund’s auditors to the Fund’s accounting books and records.

 

15



--------------------------------------------------------------------------------

15)

Confidential Relationship.

 

  a)

Except as contemplated by this Agreement or as otherwise required or requested
by law, regulation or legal process, the Fund and the Service Provider shall,
and shall cause their employees to, treat non-public information pertaining to
the business affairs of each other, including but not limited to the each
other’s software capabilities, technical, technological and operational
information, know-how, processes, methods and marketing and business plans, as
confidential and shall not disclose such information to any persons. Except as
otherwise required or requested by law, regulation or legal process or except as
otherwise agreed to, the Service Provider and the Fund each agree to treat the
terms and conditions and existence of this Agreement and the services to be
provided by the Service Provider hereunder as confidential and not to disclose
any such terms and conditions to any persons other than directors, officers,
members, auditors, legal advisers or other authorized agents of the Service
Provider or the Fund, as the case may be; provided, however, that upon the prior
consent of the Fund the Service Provider shall have the right to identify the
Fund in connection with its marketing-related activities and in its marketing
materials as a client of the Service Provider; and provided further that upon
the prior review and consent of the Service Provider (which consent shall not be
unreasonably withheld) the Fund shall have the right to identify the Service
Provider and to describe the services provided by the Service Provider and the
material terms of this Agreement in the offering documents, due diligence
questionnaire and marketing-related documents of the Fund and the Managing
Member.

 

  b)

Neither the Fund nor the Service Provider shall use any confidential information
owned by or belonging to the other to create or redistribute any computer
software program, materials, methods, processes or output that are substantially
similar to the software, materials, methods, processes or output owned by or
belonging to the other party. Neither the Fund nor the Service Provider shall
copy, reverse engineer, disassemble or decompile, or otherwise attempt to derive
the source code for the software owned by the other party.

 

16)

Assignment. This Agreement may not be assigned by any of the parties without the
express prior written consent of each of the other parties hereto, which consent
may be given or withheld in their sole discretion.

 

17)

Successors. This Agreement shall be binding upon and inure to the benefit of
each party hereto and their respective legal representatives, heirs, successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person, any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

18)

Irreparable Harm. Each party hereto acknowledges and agrees that the other party
will be irreparably harmed in the event that such party breaches Sections 8, 9
or 15 and that monetary damages alone cannot fully compensate the non-breaching
party for such harm. Accordingly, each party hereto hereby agrees that the
non-breaching party shall be entitled to injunctive relief to prevent or stop
breaches of such provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof, without the requirement of
posting any bond.

 

19)

Third-Party Beneficiaries. The Managing Member and each Indemnified Party are
third-party beneficiaries under this Agreement and shall be entitled to enforce
any of the terms hereunder that relate to them. Other than the Managing Member
and each Indemnified Party, this Agreement shall not confer any rights or
remedies upon any person or entity other than the parties hereto, their
respective successors and permitted assigns.

 

16



--------------------------------------------------------------------------------

20)

Amendment or Modification. This Agreement may not be amended or modified except
by the written consent of all of the parties hereto.

 

21)

Notices. Except as otherwise provided herein, all notices required to be
delivered under this Agreement shall be effective only if in writing and shall
be deemed given by the party required to provide notice when received by the
party to whom notice is required to be given and shall be delivered
(i) personally, (ii) by registered mail, postage prepaid, return receipt
requested, (iii) overnight courier, (iv) any confirmed facsimile or (v) any
confirmed electronic mail, as follows (or to such other address as the party
entitled to notice shall hereafter designate by written notice to the other
parties):

If to the Service Provider:

GlobeOp Financial Services LLC

One South Road

Harrison, New York 10528

United States of America

Attention: General Counsel

Tel: +1 914.670.3600

Fax: +1 914.670.3961

e-mail: legalnotices.ops@globeop.com

If to the Fund:

KMP Futures Fund I LLC

900 King Street, Suite 100

Rye Brook, New York 10573

Attention: General Counsel

Tel: +1 914.307.7020

Fax: +1 914.307.4045

e-mail: legaldept@kenmar.com; Fundadmin@Kenmar.com

With a copy to:

Kenmar Global Inc.

900 King Street, Suite 100

Rye Brook, New York 10573

Attention: General Counsel

Tel: +1 914.307.7020

Fax: +1 914.307.4045

e-mail: legaldept@kenmar.com; Fundadmin@Kenmar.com

 

22)

Survival. The provisions of this Agreement shall survive the termination of this
Agreement with respect to any events occurring or matter arising while this
Agreement was in effect, including but not limited to the survival of Sections
3, 5 (including in connection with the Fund’s nonpayment, or late payment, of
amounts due hereunder), 7, 12, 13, 14, 15 (with respect to Section 15, for a
period of one year from the date of termination of this Agreement except with
respect to the provisions pertaining to intellectual property which shall
survive in perpetuity), 22, 23, 24, 25 and 27 hereof, unless the Service
Provider waives this sentence in writing.

 

17



--------------------------------------------------------------------------------

23)

No Waiver. No failure or delay on the part of any party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. Any waiver granted hereunder must be in writing and shall be valid only
in the specific instance in which given.

 

24)

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
principles).

 

25)

Dispute Resolution. If a dispute arises out of or relates to this Agreement, or
the breach thereof, and if such dispute cannot be settled through negotiation,
the parties agree (i) to try in good faith to settle the dispute by mediation
under the Commercial Mediation Rules of the American Arbitration Association
before resorting to arbitration in connection with this Agreement, (ii) if the
mediation called for in clause (i) above is unsuccessful in resolving the
dispute, such dispute arising out of or connected with this Agreement, including
a dispute as to the validity or existence of the Agreement, shall be resolved by
arbitration in New York City conducted in the English language by three
arbitrators (one selected by the Service Provider, one selected by the Managing
Member and the third selected by the two party-designated arbitrators) pursuant
to the Commercial Arbitration Rules of the American Arbitration Association,
save that, unless the parties agree otherwise, neither party shall be required
to give the general discovery of documents, but may be required to produce only
specific, identified documents which are relevant to the dispute; (iii) to waive
any rights to litigation and any rights they might otherwise have to a trial, or
trial by jury; and waive any immunities, including but not limited to sovereign
immunity, which may otherwise apply; and (iv) that such dispute, any and all
resolution or arbitration procedure(s), and any findings or results shall be
held strictly confidential.

 

26)

Force Majeure. If the Service Provider is prevented or delayed from performing
any of its obligations under this Agreement by reason of a natural or man-made
disaster or other acts of God, armed conflict, act of terrorism, riot, or labor
disruption, sabotage, strikes or changes in applicable law (in such case which
makes performance impossible or unlawful), or sustained disruption in
communications or the Service Provider’s systems, or other events or
circumstances beyond the Service Provider’s control, then the Service Provider
shall notify the Fund of such event or circumstance and of the obligations the
performance of which is thereby delayed or prevented, and the Service Provider
shall thereupon be excused the performance or punctual performance, as the case
may be, of such obligations for so long as the relevant event or circumstance of
delay or prevention may continue; provided, however, that the Service Provider
shall use its reasonable endeavors to mitigate the disruption of its services
under this Agreement and to restore usual services as soon as possible.

 

27)

Intellectual Property. The Fund agrees not to remove or obliterate any
copyright, trade or service mark or other proprietary rights notices of GlobeOp
from any GlobeOp materials. The Fund further agrees to reproduce any and all
such notices used in GlobeOp materials, including but not limited to the GlobeOp
Marks (as defined herein), and attribute all GlobeOp names, trade and service
marks to GlobeOp in each of the Fund’s use of such names, trade and service.

 

28)

Headings. Headings to Sections herein are for the convenience of the parties
only, and are not intended to be or to affect the meaning or interpretation of
this Agreement.

 

29)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one original instrument.

 

18



--------------------------------------------------------------------------------

30)

Severability. If any provision of this Agreement is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

 

31)

Entire Agreement. This Agreement and the schedules hereto constitute the entire
agreement between the parties with respect to the matters referred to herein,
and no other agreement, verbal or otherwise in relation to such matters, shall
be binding upon the parties hereto.

*        *        *

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Administrative Services Agreement has been executed for
and on behalf of the undersigned the day and year first above written.

 

GLOBEOP FINANCIAL SERVICES LLC

By:

  

/s/ Andrea L. Dulberg

  

Name:

 

Andrea L. Dulberg

  

Title:

 

Member of the Management Committee

By:

  

/s/ Elizabeth K. Krumeich

  

Name:

 

Elizabeth K. Krumeich

  

Title:

 

Authorized Signatory

KMP FUTURES FUND I LLC

By:

   KENMAR PREFERRED INVESTMENTS CORP.,   

as Managing Member

  

By:

 

/s/ Esther E. Goodman

  

Name:

 

Esther E. Goodman

  

Title:

 

Senior Executive Vice President

    

and Chief Operating Officer



--------------------------------------------------------------------------------

Schedule A

List of Administrative Services

The Fund and affiliates thereof understand, acknowledge and agree that the
Service Provider’s ability to perform the Services set forth below is subject to
the terms of the Agreement and the Service Provider’s timely receipt of all
necessary information from the necessary persons, including, but not limited to,
the Managing Member, the Trading Advisor, the Fund, their prime brokers,
clearers, and the receipt of such information in an accurate and complete form
in an electronic file format acceptable to the Service Provider.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

The Service Provider or its agent, as applicable, shall provide the following
services.

Subscription and Redemption Procedures

 

1.

(a) Process and review Subscription Agreements (as such may be amended from time
to time) submitted by prospective and existing investors in connection with
their investment in the Fund to assess and determine, based on the information
provided, and the representations made, by each such prospective investor in the
Subscription Agreement, such investor’s eligibility to subscribe for shares or
interests in the Fund (including, without limitation, (A) confirming (1) that
the name of the investor conforms generally to the name on the bank account from
which the funds with respect to such investor’s investment are being wired and
(2) that the financial institution from which the investor is wiring funds with
respect to its investment is located and regulated in a Schedule 3 Country as
listed under the Regulations (as defined below); and if not (1) and (2), confirm
that the investor has provided all the relevant information and documentation
requested in the relevant Subscription Agreement; (B) confirming that the
investor has represented (1) that the prospective investor (or any person
controlling or controlled by the prospective investor, or for whom the
prospective investor is acting as agent or nominee in connection with its
investment, or if the prospective investor is a privately-held entity, any
person having a beneficial interest in the prospective investor) is not a
prohibited country, territory, individual or entity listed in the U.S.
Department of Treasury Office of Foreign Assets Control list of Specially
Designated Nationals and Blocked Persons (the “OFAC List”); and (2) that the
proposed investor is not a foreign bank account used to provide banking services
indirectly to a prohibited foreign shell bank; (C) maintaining records of
information used to verify a person’s identity, including name, address and
other identifying information, as well as business correspondence and account
files related to the transactions in accordance with the AML Laws, Regulations
and Policies to which it is subject; and (D) performing a check each Business
Day of the Fund’s investors names versus the OFAC List and checking each
Business Day for additions to such list); (b) process instruments of transfer,
exchange requests and redemption or withdrawal requests, and, in connection
therewith, will, as necessary, communicate with Fund investors when necessary;
and (c) pay any such redemption or withdrawal requests to the same account from
which the original investment was remitted or as specified in the Subscription
Agreement, unless otherwise instructed by the Board of Directors of a Fund (the
“Directors”), an officer of the general partner of a Fund (the “General
Partner”) or a designee thereof, approving such redemption or withdrawal.

 

2.

Record subscription payments received in connection with the receipt of
acceptable subscription applications, disburse payments to shareholders or
interest holders upon permissible redemptions or withdrawals, and arrange the
necessary wires from a Fund or other directed actions in connection

 

21



--------------------------------------------------------------------------------

 

with dividends declared or capital allocations and authorized by the Directors
or the General Partner of a Fund as have been identified to the Service
Provider.

 

3.

Assist in the establishment by each Fund of a bank account for the initial
receipt of moneys invested and from which moneys may be returned to shareholders
who are redeeming shares or receiving money dividends or to interest holders who
are receiving capital allocations.

 

4.

Assist in the wiring of moneys from a Fund’s bank account, at the Fund’s, its
Directors’, its General Partner or its Managing Member’s instructions, to such
other accounts as may be instructed.

 

5.

Review all money wired in or out of the bank accounts of the Fund and, in
connection with its administration of the Fund domiciled in the Cayman Islands
(each, an “Offshore Fund”), carry out the Service Provider’s anti-money
laundering obligations and procedures (including having and complying with its
own internal reporting procedures to identify and report suspicious activity,
monitor the Service Provider’s internal compliance with laws relating to money
laundering and test the Service Provider’s anti-money laundering compliance
systems and control and report suspicious activity (“Internal Controls”)) in
accordance with (i) the Proceeds of Crime Law, (ii) the Cayman Islands Money
Laundering Regulations and (iii) the Guidance Notes on the Prevention and
Detection of Money Laundering and Terrorist Financing in the Cayman Islands (the
“Guidance Notes”), each as may be amended or revised from time to time (such
Law, Regulations and Guidance Notes collectively referred to as the
“Regulations”), and carry out the anti-money laundering procedures set forth in
Section 1 of this Schedule A for the Fund in accordance with the Regulations
pursuant to the delegation hereby to the Service Provider of such functions to
be performed on behalf of the Fund and record keeping procedures relating to
(A) the verification of identity, (B) business correspondence with, and account
files relating to, prospective investors, to the extent that the foregoing may
be relevant or useful to an investigation, including enquiries regarding complex
or unusual transactions and (C) transactions of all prospective investors in the
Offshore Fund (the “Procedures”). The Fund can and shall rely on the Service
Provider to comply with its own anti-money laundering obligations, as described
above, in accordance with the Regulations. The Service Provider will review all
money wired in or out of bank accounts of Fund domiciled in the United States of
America (each, an “Onshore Fund”) in order to carry out similar anti-money
laundering procedures for such Fund. In addition, the Service Provider will
perform a check each Business Day of subscribers to the Fund against the OFAC
List. Without prejudice to the Fund’s delegation to the Service Provider of the
anti-money laundering functions set forth in Section 1 of this Schedule A, the
parties understand and agree that, as provided in the Guidance Notes, the Fund
shall be ultimately responsible for ensuring that they are compliant with their
own anti-money laundering obligations. If requested, the Service Provider shall
(i) provide the Cayman Islands Monetary Authority (“CIMA”) and/or the Offshore
Fund with written evidence of its suitability, eligibility and license to
perform the administrative services pursuant to this Schedule A, (ii) provide
the Cayman Islands Financial Reporting Authority, CIMA or other governing
authorities with information obtained and held with respect to the Offshore
Fund’s investors and assets, and (iii) shall, upon the Fund’s request, provide
to the Fund and the Managing Member annual certifications regarding its
anti-money laundering, privacy and business continuity/disaster recovery
policies and procedures and the Service Provider’s compliance therewith;

 

6.

Maintain a register of holders of shares or interests in each Fund (each, a
“Register”), it being noted for the avoidance of doubt that the Register
includes any management shares of the Fund, if applicable, and enter on such
Register allotments of shares or interests, transfers of shares or interests,
etc.; prepare list of shareholders or interest holders and supply such
information as the Directors or General Partner may from time to time require;
and, subject to all applicable laws and any necessary consents or approvals,
hold the Register open for inspection at the transfer office on its business
days (holidays and weekends excepted) during usual business hours.

 

22



--------------------------------------------------------------------------------

Accounting and Reporting to Investors

 

7.

Calculate and arrange for the disbursement of the management fee and the
performance or incentive fee in accordance with the offering memorandum or
partnership agreement and produce performance information.

 

8.

Subject to the approval and/or authorization by the Managing Member or other
person authorized by the Fund, arrange for the disbursement of payments of
Directors’ fees and expenses, Service Provider fees and expenses, and other
costs and expenses incurred by a Fund of which the Service Provider is informed.

 

9.

Calculate and distribute the Net Asset Value following each Net Asset Value
period as directed by the Fund by its Articles of Association, partnership
agreement, offering documents, or as otherwise directed by its Directors,
General Partner, Managing Member or agents, with pricing information determined
by the Service Provider after receiving from a Fund or its Managing Member the
pricing procedure instructions, if available, provided that (i) the pricing
procedures include the relevant type of outstanding position and such source has
a current price at or about such time and (ii) the Service Provider has access
to the necessary data source at such time, which Net Asset Value will be
communicated to investors.

 

10.

If requested and authorized by a Fund, the Managing Member or an agent thereof,
provide standard reports via the portfolio accounting system (i.e. Advent
Geneva® or a successor technological system) in respect of such Fund and shall
transmit such reports to the relevant Fund together with such other data as a
Fund reasonably requires in connection with the relevant Fund’s auditors’ audit
of its financial statements. In the alternative, if requested and authorized by
a Fund, the Managing Member or an agent thereof, and subject to Section 3(a),
Fees, of this Agreement, provide year-end draft financial statements in
accordance with United States Generally Accepted Accounting Principles and shall
transmit such draft financial statement reports to the relevant Fund for its
review, amendment and approval.

 

11.

Upon request by a Fund’s Directors, General Partner or Managing Member, transmit
electronically (or by other means, if necessary) to existing shareholders or
interest holders a periodic investor statement with possible additional
communications from the Fund or Managing Member, if received sufficiently timely
(provided that it is understood, for the avoidance of doubt, that the Fund or
its Managing Member shall draft such communications and shall bear sole
responsibility for the accuracy and completeness of such communications and that
neither the Service Provider nor any of its agents intends to send marketing or
other offering documents to the Fund’s prospective investors)

 

12.

Account for a side pocket investment when the Managing Member advises the
Service Provider that a side pocket investment has been put into place.

 

23



--------------------------------------------------------------------------------

SCHEDULE B

SAS 70 Provisions

Definitions.

For purposes of this Schedule B the following terms shall have the following
meanings:

“SAS 70” means Statement on Auditing Standards No. 70 or any successor,
including but not limited to SSAE 16.

“SAS 70 Review” means a review of the Service Provider’s internal controls by an
independent auditing firm retained by the Service Provider in order to prepare a
Type II SAS 70 Report.

“SAS 70 Review Firm” means the independent auditing firm retained by the Service
Provider to prepare a Type II SAS 70 Report on the Service Provider’s internal
controls.

“Type II SAS 70 Report” shall mean a report issued by the SAS 70 Review Firm
pursuant to a Type II service auditor’s examination for the Service Provider in
accordance with the American Institute of Certified Public Accountants’
Statement on Auditing Standards No. 70 which report includes the following:
(i) whether the Service Provider’s description of its internal controls presents
fairly, in all material respects, the relevant aspects of the Service Provider’s
controls that had been placed in operation as of a specific date; (ii) whether
the controls were suitably designed to achieve specified control objectives;
(iii) whether the controls that were tested were operating with sufficient
effectiveness to provide reasonable assurance that the control objectives were
achieved during the specified period; and (iv) any other information as required
by SAS 70 or its successor.

 

  1.

SAS 70 Review; Type II SAS 70 Report.

 

  a)

The Service Provider shall procure a SAS 70/ISAE report that is at least as
broad as the 2009/2010 report.

 

  b)

By no later than December 1 (and by December 1 of each subsequent year during
the term of this Agreement), the Service Provider shall obtain and deliver to
the Fund and the Managing Member a Type II SAS 70 Report expressing the SAS 70
Review Firm’s opinion on:

 

  •  

Whether the Service Provider’s description of controls and applications present
fairly, in all material respects, the relevant aspects of the Service Provider’s
controls that had been placed in operation as of the report date

 

  •  

Whether those controls are suitably designed to provide reasonable assurance
that the specified control objectives would be achieved if the described
controls were complied with satisfactorily and the Service Provider’s clients
applied those aspects of internal control contemplated in the design of the
Service Provider’s controls;

 

  •  

Whether the controls that were tested were operating with sufficient
effectiveness to provide reasonable, but not absolute, assurance that the
control objectives

 

24



--------------------------------------------------------------------------------

 

specified in the SAS 70 Review Firms’ description of those tests were achieved
during the period specified.

 

  c)

By no later than December 1, the Service Provider shall direct the SAS 70 Review
Firm retained by the Service Provider to communicate with the Fund and/or the
Managing Member regarding a summary of the Type II SAS 70 Report.

 

  d)

The Service Provider shall deliver to the Fund and the Managing Member any
updates or amendments to the Type II SAS 70 Report within a reasonable period of
time following the Service Provider’s receipt thereof.

 

  e)

The Service Provider shall within a reasonable period of time inform the Fund
and the Managing Member of any material issues that may arise during the SAS 70
Review that could delay the Type II SAS 70 Report.

 

  f)

The Service Provider shall permit the Fund or the Managing Member or either or
both of their auditors to communicate with an authorized representative of the
Service Provider on a periodic basis as to the status of the SAS 70 Review and
the Type II SAS 70 Report.

 

  g)

By no later than January 15 (and by January 15 of each subsequent year during
the term of this Agreement), the Service Provider shall deliver to the Fund and
the Managing Member a representation letter, signed by the Service Provider’s
President and Chief Executive Officer (or person or persons with similar
functions) that there have been no material changes in the Service Provider’s
key controls for the period the SAS 70 report ended through December 31(and for
the period the SAS 70 report ended through December 31 for each subsequent year
during the term of this Agreement).

 

  h)

The Service Provider shall promptly (and in any event within five (5) Business
Days) notify the Fund and the Managing Member in writing of any material changes
to its key controls.

 

  i)

The Fund’s and the Managing Member’s auditors shall be permitted to use and rely
on the Type II SAS 70 Report in connection with their audits of the Fund and the
Managing Member’s control environment.

 

  2.

Remedies for failure of Section 1 Should the Service Provider fail to deliver
the Type II SAS 70 Report specified in Section 1(b) in the time period specified
therein, the Service Provider shall have ten (10) Business Days to cure such
failure. The Service Provider, the Fund and the Managing Member shall work
together in good faith to resolve any such failure and shall, at their own cost
and expense, take all steps necessary to assist the Fund and/or the Managing
Member in complying with its or their obligations under applicable laws.

 

25